DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2022 has been entered.
Status of the Claims
Claims 22-40 are currently pending in the present application with claims 22, 36 and 40 being independent. Claims 22, 33-36, and 38-40 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 13 October 2022, with respect to the objections to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to drawings has been withdrawn. 
Applicant’s arguments, see page 9, filed 13 October 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 33-35, 38, and 39, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The use of when in the context of claim 34 continues to render the claim indefinite. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 33-35, 38, and 39  has been withdrawn. 
Applicant's arguments filed 1 May 2022 have been fully considered but are moot because the current rejection is not based upon the same combination of references used in the previous rejection.
Arrasvuori in view of Nicholas does not teach the newly added claimed limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279) in further view of Finn et al. (US PG Publication 2014/0210947) further in view of Merritt et al. (US PG Publication 2014/0272773).
Regarding claim 22, Arrasvuori teaches a method for applying texture in augmented reality (The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), comprising:
acquiring, by an image acquisition module, a real-world image on which a real object and at least a portion of a marker linked to the real object are visible (An image of the real object (such as a window), along with one or more markers can be captured, see for instance, paragraphs 48, 49, 54-56 and 58and figs. 4-6);
detecting the at least one portion of the marker in the real-world image (Client software…determines the size and orientation of the marker relative to the device, see for instance, paragraph 54);
registering a virtual world with respect to the real world, on the basis of the detection of the at least one portion of the marker (Generally, the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58);
placing a three-dimensional virtual object in the registered virtual world, such that a virtual object is substantially overlaid, in the virtual world, on the real object in the real world (The real window in a scene can be replaced by a simulated window (virtual 3D graphics), see for instance, paragraph 48 and fig. 4);
applying a texture on the three-dimensional virtual object, displaying at least the texture applied to the three-dimensional virtual object, the display being performed from a viewpoint in the virtual world that corresponds to the position of the image acquisition module in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4); and
displaying the real-world image, the texture applied to the three-dimensional virtual object being displayed in such a manner to be overlaid on the real-world image being displayed (see for instance, paragraphs 47-49 and fig. 4. A graphical representation of the object is overlaid on a display of the camera view of the room so that it appears the object is located in the desired location, see for instance, paragraph 49. The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), wherein the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 points (see for instance, Arrasvuori, paragraphs 43 and 53. The use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58. Markers can be placed in a scene, such as, for instance, an everyday object, such as a yardstick or a cardboard box with markings, see paragraph 43. The markers can have color, see for instance, paragraph 53. Fiducial points/markers in the room can also be used and have color, see for instance, paragraphs 53-56). 
Arrasvuori does not appear to explicitly state that the virtual objects are part of a virtual model/world. Arrasvuori does not teach that the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 points.
In the same art of augmented reality, Nicholas teaches that a virtual model can be registered with the real world and that the virtual model can include different interior features of a building, such as a wall, doors, windows, furniture, wall-hangings, and the like, see for instance, paragraph 26. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, paragraph 30. Visual markers can be placed in the environment that aid in the alignment of the virtual model with the real-world environment, see for instance, paragraphs 37 and 38. Markers can have a distinctive appearance and be unique in the sense that they are not found elsewhere in the environment by chance, see paragraphs 37 and 38. The markers can be patterns of tile that occur in a specific place on a floor and nowhere else, see paragraph 38. The marker can be a physical feature or a pattern of physical features, see for instance, paragraph 43.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori and Nicholas in front of them before the effective filing date of the claimed invention to incorporate augmented reality registration as taught by Nicholas into Arrasvuori’s augmented reality system, as having a virtual model of the environment and being able to adjust the virtual model with respect to the real-world, such as described by Nicholas was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori. 
The modification of Arrasvuori with Nicholas would have explicitly allowed the virtual objects to be part of a virtual world/model and for the virtual world to be registered with respect to the real world, on the basis of the detection of the at least one portion of the marker.
The motivation for combining Arrasvuori with Nicholas would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Nicholas, paragraphs 3-5.
Arrasvuori in view of Nicholas do not teach that the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 points.
In the same art of augmented reality, Finn teaches that a marker includes a QR code associated with a 3D digital model so that when an AR equipped mobile device captures and detects the marker in the real environment, the associated 3D digital model is retrieved for augmented reality visualization, see paragraph 43. The marker is placed and overlaid on the on-site target location if the target location is a tie-in location for the 3D digital model of an unbuilt design element, see paragraph 43. As shown in Fig. 6, the QR code is overlaid over a target with a cross-hair, see paragraph 43. An AR equipped device can scan the marker placed on the vessel to initiate overlaying of the 3D digital model associated wit the marker on top of the marker location, see paragraph 43. The cross-hair can be used to provide bearings so that the 3D digital model is orientated correctly in space in relation to the vessel, see paragraph 43. Another example of using a marker is shown in fig. 8, see for instance, paragraph 91 and fig. 8.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, and Finn in front of them before the effective filing date of the claimed invention to incorporate AR markers as taught by Finn into Arrasvuori’s modified augmented reality system, as overlaying a 3D digital model onto a scene based on a detected marker, such as described by Finn was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori and Nicholas. 
The modification of Arrasvuori and Nicholas with Finn would have allowed the marker to be a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 points (e.g., the QR code shown in fig. 6 is in black and white).
The motivation for combining Arrasvuori and Nicholas with Finn would have been to improve the user experience, use known type of markers, enhance functionality and to increase system and design flexibility, see for instance, Finn, paragraphs 2 and 43.
While Arrasvuori in view of Nicholas in further view of Finn teach the subject matter of claim 1 and illustrate a black and white marker, Merritt is being brought in to explicitly teach that the pattern is in black and white. 
In the same art of augmented reality, Merritt teaches that the reference pattern is preferably a series of non-repetitive QR codes, see paragraph 68 and fig. 8. The pattern preferably uses contrasting colors, such as black and white, to facilitate detection and recognition by the system, see paragraph 68 and fig. 8.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, Finn, and Merritt in front of them before the effective filing date of the claimed invention to incorporate high contrast markers as taught by Merritt into Arrasvuori’s modified augmented reality system, as having a marker with a non-repetitive pattern, which uses contrasting colors, such as black and white, such as described by Merritt was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori, Nicholas, and Finn. 
The modification of Arrasvuori, Nicholas, and Finn with Merritt would have explicitly allowed the marker to be a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 points. As noted on page 5 of applicant’s disclosure, the color white is associated with a black intensity of 0% and the color black is associated with a black intensity of 100%.
The motivation for combining Arrasvuori, Nicholas, and Finn with Merritt would have been to improve the user experience, use a standard marker/codes, enhance functionality and to increase system and design flexibility, see for instance, Merritt, paragraph 68.
Regarding claim 23, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the three-dimensional virtual object is selected from a library of three-dimensional virtual objects (The user can select the object from a library of 3D objects, see for instance, Arrasvuori, paragraphs 38, 39, 45 and 47-49 and fig. 4). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 24, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach further comprising a preliminary step of adjusting the three-dimensional virtual object (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, paragraph 44. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, Nicholas, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, Nicholas, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, Nicholas, paragraph 30). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 25, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 24 and further teach wherein the adjusting step is implemented by receiving a command from a user (The user can manually change the size of the 3D object to fit the object correctly to the real world…similar controls may be provided for rotation, skew, perspective, color balance, brightness, etc, see for instance, Arrasvuori, paragraph 44. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, Nicholas, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, Nicholas, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, Nicholas, paragraph 30). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 26, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22, wherein the step of detecting the at least one portion of the marker includes detecting a predefined number of particular points of the at least one portion of the marker (see for instance, Arrasvuori, paragraphs 43 and 53). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 27, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 26 and further teach wherein the predefined number of particular points is 3, or between 3 and 20, or between 20 and 50, or between 50 and 100, or greater than 50 (see for instance, Finn, paragraph 43). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 28, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the marker is fixed to the real object or forms part of the real object (see for instance, Finn, paragraphs 43 and 91). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 29, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the step of applying the texture involves applying the texture to the three-dimensional virtual object in a zone that is separate from a zone containing the marker in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4. The texture can be applied to a different area than the portion of the image containing the marker, see for instance, Arrasvuori, paragraphs 47, 48, 54-56, and 58 and figs. 4 and 6). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 30, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the texture is applied to a predefined portion of the three-dimensional virtual object (The texture is applied to a predefined portion of the three-dimensional virtual object, such as curtains, paints, wall papers, windows, walls, etc, see for instance, paragraphs 38, 47, 48 and 58 and fig. 4). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 31, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein at least a portion of an additional marker linked to the real object is visible on the real-world image, the method further comprising: detecting the at least one portion of the additional marker in the real-world image; and adjusting the three-dimensional virtual object according to the detection of the at least one portion of the additional marker (The feature detection module detects fiducial features (e.g., via markers in the image) from digital camera images and translates those features into geometric data descriptive of the local environment and camera patterns, see for instance, Arrasvuori, paragraph 68. The system updates the position of virtual object based upon the markers, see for instance, Arrasvuori, paragraph 58). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 32, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the step of detecting the marker involves detecting the marker provided on a support, and the marker provided on the support is linked to the real object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 32, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 22 and further teach wherein the step of detecting the marker involves detecting the marker provided on a support, and the marker provided on the support is linked to the real object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 33, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 32 and further teach wherein the support is flexible and attached to an object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38, and Finn, paragraphs 43, 59, and 63.  For instance, the marker can be provided on a piece of paper and attached an object, see for instance, Finn, paragraphs 43, 59, and 63). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 34, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 33 and further teach wherein the marker is visible around the real-object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38, and Finn, paragraphs 43 and 59.  For instance, the marker can be placed near/around the real-object, such as shown in fig. 6 of Arrasvuori and discussed in paragraph 59 of Finn). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 35, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach the method according to claim 32 and further teach wherein the support is rigid and attached to an object (see for instance, Arrasvuori, paragraphs 43 and Nicholas, paragraph 37 and 38, and Finn, paragraph 43.  For instance, the marker can be attached a tie-in location (e.g., on a vessel) or placed within a room, see for instance, Arrasvuori, paragraph 43, Nicholas, paragraph 38, and Finn, paragraph 43). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Regarding claim 36, claim 36 is the system claim of the method claim 22 and is rejected using substantially similar rationale as to that of claim 22. In addition, Arrasvuori in view of Nicholas teach a real world image acquisition module, a display module, a processor, a memory including instructions configured to be executed by the processor for performing different steps (see for instance, Arrasvuori, paragraphs 58, 60-65)
Regarding claim 37, Arrasvuori in view of Nicholas in further view of Finn further in view of Merritt teach a non-transitory computer readable storage medium including a program comprising: instructions for executing the steps of a method according to claim 22 and further teach the program being configured to be executed by a computer (see for instance, Arrasvuori, paragraphs 60 and 65). The motivation to combine Arrasvuori, Nicholas, Finn, and Merritt is the same as that which was set forth in claim 22.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US PG Publication 2008/0071559) in view of Nicholas et al. (US PG Publication 2014/0247279) in further view of Geisner et al. (US PG Publication 2013/0083008) further in view of Finn et al. (US PG Publication 2014/0210947) in further view of Merritt et al. (US PG Publication 2014/0272773).
Regarding claim 40, Arrasvuori teaches a method for applying texture in augmented reality (The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), comprising:
acquiring, by an image acquisition module, a real-world image on which a real object and at least a portion of a marker linked to the real object are visible (An image of the real object (such as a window), along with one or more markers can be captured, see for instance, paragraphs 48, 49, 54-56 and 58and figs. 4-6);
detecting the at least one portion of the marker in the real-world image (Client software…determines the size and orientation of the marker relative to the device, see for instance, paragraph 54);
registering a virtual world with respect to the real world, on the basis of the detection of the at least one portion of the marker (Generally, the use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58);
placing a three-dimensional virtual object with a low opacity in the registered virtual world, such that a virtual object is substantially overlaid, in the virtual world, on the real object in the real world (The real window in a scene can be replaced by a simulated window (virtual 3D graphics), see for instance, paragraph 48 and fig. 4);
applying a texture on the three-dimensional virtual object, displaying at least the texture applied to the three-dimensional virtual object, the display being performed from a viewpoint in the virtual world that corresponds to the position of the image acquisition module in the real world (Different textures, effects can be overlaid upon the virtual object, such as rendering window panes over the glass as a surface feature, see for instance, paragraph 48 and fig. 4); and
displaying the real-world image, the texture applied to the three-dimensional virtual object being displayed in such a manner to be overlaid on the real-world image being displayed (see for instance, paragraphs 47-49 and fig. 4. A graphical representation of the object is overlaid on a display of the camera view of the room so that it appears the object is located in the desired location, see for instance, paragraph 49. The scene is altered to create an augmented scene by changing the appearance of one or more surfaces, such as a wall, see for instance, paragraph 47 and fig. 4A), wherein the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent(see for instance, Arrasvuori, paragraphs 43 and 53. The use of markers or reference points enable the device to correlate (register) images seen through a device camera with features of the real world…assuming the device can derive geometric data that describes the local environment, then the device can superimpose graphical objects and overlays in the image so that a realistic simulation of the tangible objects of interest can be presented to the user, see for instance, paragraph 58. Markers can be placed in a scene, such as, for instance, an everyday object, such as a yardstick or a cardboard box with markings, see paragraph 43. The markers can have color, see for instance, paragraph 53. Fiducial points/markers in the room can also be used and have color, see for instance, paragraphs 53-56). 
Arrasvuori does not appear to explicitly state that the virtual objects are part of a virtual model/world. Arrasvuori does not teach that the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent.

In the same art of augmented reality, Nicholas teaches that a virtual model can be registered with the real world and that the virtual model can include different interior features of a building, such as a wall, doors, windows, furniture, wall-hangings, and the like, see for instance, paragraph 26. The user can make adjustments to the virtual model with respect to the real-world in order to facilitate alignment, see for instance, paragraph 27 and 30. Once the user is satisfied with the alignment, they can lock-in the changes, see for instance, paragraph 30. The system can update the coordinates of the virtual model and use the human-corrected position and orientation to align the virtual model with objects in the real-environment, see for instance, paragraph 30. Visual markers can be placed in the environment that aid in the alignment of the virtual model with the real-world environment, see for instance, paragraphs 37 and 38. Markers can have a distinctive appearance and be unique in the sense that they are not found elsewhere in the environment by chance, see paragraphs 37 and 38. The markers can be patterns of tile that occur in a specific place on a floor and nowhere else, see paragraph 38. The marker can be a physical feature or a pattern of physical features, see for instance, paragraph 43.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori and Nicholas in front of them before the effective filing date of the claimed invention to incorporate augmented reality registration as taught by Nicholas into Arrasvuori’s augmented reality system, as having a virtual model of the environment and being able to adjust the virtual model with respect to the real-world, such as described by Nicholas was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori. 
The modification of Arrasvuori with Nicholas would have explicitly allowed the virtual objects to be part of a virtual world/model and for the virtual world to be registered with respect to the real world, on the basis of the detection of the at least one portion of the marker.
The motivation for combining Arrasvuori with Nicholas would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Nicholas, paragraphs 3-5.
Arrasvuori in view of Nicholas do not appear to teach that the three-dimensional virtual object has low opacity. Arrasvuori in view of Nicholas do not teach that the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent.
In the same art of augmented reality, Geisner teaches that the transparency of virtual objects can be adjusted – such as increasing the transparency of an object to alleviate a child’s fear, see for instance, paragraph 142.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, and Geisner in front of them before the effective filing date of the claimed invention to incorporate adjusting virtual object transparency as taught by Geisner into Arrasvuori’s modified augmented reality system, as adjusting the transparency of an object, such as described by Geisner was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori and Nicholas. 
The modification of Arrasvuori and Nicholas with Geisner would have explicitly allowed the three-dimensional virtual object to have low opacity (note transparency and opacity are inversely related).
The motivation for combining Arrasvuori and Nicholas with Geisner would have been to improve the user experience and comfort and to increase system and design flexibility, see for instance, Geisner, paragraph 35 and 142.
Arrasvuori in view of Nicholas in further view of Geisner do not teach that the marker is a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent.
In the same art of augmented reality, Finn teaches that a marker includes a QR code associated with a 3D digital model so that when an AR equipped mobile device captures and detects the marker in the real environment, the associated 3D digital model is retrieved for augmented reality visualization, see paragraph 43. The marker is placed and overlaid on the on-site target location if the target location is a tie-in location for the 3D digital model of an unbuilt design element, see paragraph 43. As shown in Fig. 6, the QR code is overlaid over a target with a cross-hair, see paragraph 43. An AR equipped device can scan the marker placed on the vessel to initiate overlaying of the 3D digital model associated wit the marker on top of the marker location, see paragraph 43. The cross-hair can be used to provide bearings so that the 3D digital model is orientated correctly in space in relation to the vessel, see paragraph 43. Another example of using a marker is shown in fig. 8, see for instance, paragraph 91 and fig. 8.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, and Finn in front of them before the effective filing date of the claimed invention to incorporate AR markers as taught by Finn into Arrasvuori’s modified augmented reality system, as overlaying a 3D digital model onto a scene based on a detected marker, such as described by Finn was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori and Nicholas. 
The modification of Arrasvuori and Nicholas with Finn would have allowed the marker to be a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent (e.g., the QR code shown in fig. 6 is in black and white).
The motivation for combining Arrasvuori and Nicholas with Finn would have been to improve the user experience, use known type of markers, enhance functionality and to increase system and design flexibility, see for instance, Finn, paragraphs 2 and 43.
While Arrasvuori in view of Nicholas in further view of Finn teach the subject matter of claim 1 and illustrate a black and white marker, Merritt is being brought in to explicitly teach that the pattern is in black and white. 
In the same art of augmented reality, Merritt teaches that the reference pattern is preferably a series of non-repetitive QR codes, see paragraph 68 and fig. 8. The pattern preferably uses contrasting colors, such as black and white, to facilitate detection and recognition by the system, see paragraph 68 and fig. 8.
It would have been obvious to one of ordinary skill in the art having the teachings of Arrasvuori, Nicholas, Finn, and Merritt in front of them before the effective filing date of the claimed invention to incorporate high contrast markers as taught by Merritt into Arrasvuori’s modified augmented reality system, as having a marker with a non-repetitive pattern, which uses contrasting colors, such as black and white, such as described by Merritt was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Arrasvuori, Nicholas, and Finn. 
The modification of Arrasvuori, Nicholas, and Finn with Merritt would have explicitly allowed the marker to be a non-repetitive pattern having a high black-and-white contrast ratio with a black intensity difference of at least 70 percent. As noted on page 5 of applicant’s disclosure, the color white is associated with a black intensity of 0% and the color black is associated with a black intensity of 100%.
The motivation for combining Arrasvuori, Nicholas, and Finn with Merritt would have been to improve the user experience, use a standard marker/codes, enhance functionality and to increase system and design flexibility, see for instance, Merritt, paragraph 68.
Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613